Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Justice Terry concurred.
Where a referee is appointed merely to take an account between two parties, he bears simply the relation to the Court in which the ease is pending, of a master in chancery under the English system. His report stating the account may be excepted to, and the exceptions sustained, or overruled; but whatever may be the order of the Court upon them, sucl^ order is merely interlocutory, and is not the subject of appeal before final judgment or decree; after final decree, the action of the Court may be reviewed. This is a totally different case from that of a referee appointed, in the stead of the Court, to try and determine the cause.
Appeal Dismissed.